Citation Nr: 0902440	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-07 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Eligibility for non-service-connected death pension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served during the World War II era, with the 
Recognized Guerillas from October 1943 to July 1945, and with 
the Regular Philippine Army from July 1945 to March 1946.  
The veteran died in January 2005.  The appellant is his 
widow.


This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

The issue of service connection for the cause of the 
veteran's death was addressed in a separate decision by the 
RO.  That decision was not appealed, and the issue is not 
before the Board.


FINDING OF FACT

The veteran had Recognized Guerilla service and Regular 
Philippine Army service.


CONCLUSION OF LAW

Neither the veteran's Recognized Guerilla service nor his 
Regular Philippine Army service confers eligibility for VA 
non-service-connected death pension for his surviving spouse.  
38 U.S.C.A. §§ 107, 1541 (West 2002); 38 C.F.R. § 3.40 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for Pension

The appellant is seeking VA non-service-connected death 
pension.  The veteran had service-connected disabilities, and 
he received VA disability compensation during his lifetime.  
Under certain circumstances, VA pays pension to the surviving 
spouse of a veteran of a period of war.  38 U.S.C.A. § 1541.  
With regard to the appellant's pension claim, the threshold 
question is whether the veteran had a type of service that 
makes his survivors eligible for non-service-connected death 
pension.  The veteran had service in the Republic of the 
Philippines during the World War II era.  Whether such 
service creates eligibility for U.S. veterans' benefits 
depends on the type and status of the units in which the 
individual served, and the type of VA benefit sought.  
Statutes and regulations define the types of Philippine 
service which confer eligibility for particular benefits such 
as compensation and pension.

The claims file contains documentation that the veteran had 
Recognized Guerilla service from October 1943 to July 1945, 
and Regular Philippine Army service from July 1945 to March 
1946.  Under applicable law and regulations, Recognized 
Guerilla service is considered active U.S. military service 
for purposes of eligibility for VA service-connected 
disability compensation for veterans or their survivors, but 
not for purposes of eligibility for VA non-service-connected 
pension for veterans or their survivors.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40.  Similarly, service in the Commonwealth 
Army of the Philippines while that Army was serving with the 
United States Army is considered active U.S. military service 
for purposes of compensation, but not for purposes of 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The types of 
service that the veteran had, then, do not confer on his 
surviving spouse, the appellant, eligibility for survivors' 
pension.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
When the law and not the evidence is dispositive of a claim, 
the VCAA is not applicable to that claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, as the 
veteran did not have a type of service that confers 
eligibility for VA survivors' pension, the law, and not the 
evidence, is dispositive of the appellant's claim for non-
service-connected death pension.  Therefore, the VCAA 
requirements are not applicable to that claim.


ORDER

Eligibility for non-service-connected death pension is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


